Citation Nr: 0016568	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  95-32 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation for residuals of postoperative 
right inguinal hernia, to include a ventral hernia at the 
site of the incision, under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal. The veteran's case was remanded to the RO for 
additional development in April 1997 and August 1998.  The 
actions requested have been completed, and the claim is again 
before the Board for appellate review.  The veteran served on 
active duty from September 1940 to October 1945.


FINDING OF FACT

The veteran suffered no additional disability as the result 
of a right inguinal hernia repair performed by the VA in 
August 1990.


CONCLUSION OF LAW

The requirements for compensation for disability as the 
result of examination or medical or surgical treatment by the 
VA, under the provisions of 38 U.S.C. § 1151, have not been 
met. 38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.  A well-grounded claim for compensation 
under 38 U.S.C.A. § 1151 requires medical evidence that 
additional disability existed after the VA medical or 
surgical treatment in question and, also, medical evidence of 
a nexus, or link, between the additional disability, if any, 
and the VA treatment.  Cf. Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  The Board finds that the veteran's current 
claim is well grounded.

Applicable regulations provide that, in determining that 
additional disability exists, the following considerations 
will govern:  the veteran's physical condition immediately 
prior to the claimed disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition; and, as applied to medical or surgical 
treatment, the physical condition prior to the claimed injury 
or disease will be the condition which the specific medical 
or surgical treatment was designed to relieve.  38 C.F.R. § 
3.358(b) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (1999).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997. VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether he has 
suffered additional disability as the result of VA surgical 
treatment in August 1990.

The claims file reflects that in August 1990 the veteran 
underwent a right indirect inguinal hernia repair at the VA 
Medial Center in Minneapolis.  The operation report noted 
that the veteran had pain and discomfort, and that he 
understood the benefits and possible complications from the 
surgery.  He was indeed noted to have a right inguinal 
hernia.  The consent form is of record.  A sponge count was 
verified, and that report noted that the veteran tolerated 
the procedure well with no complications.  He left the 
operating room in satisfactory condition.  

In July 1994, the veteran again received VA surgery at the 
Medical Center in Minneapolis, where his right inguinal 
hernia was described as recurrent.  Consent was again 
obtained, and the veteran's right hernia was repaired with a 
Marlex mesh.  The VA physician noted that the floor of the 
Hesselbach's triangle was weak, which led to the decision to 
use the mesh.  The operation report noted that the veteran 
tolerated the procedure well, and he was taken to the 
recovery room in satisfactory condition.

As a result of the April 1997 Board remand, the veteran was 
provided a VA examination.  As part of the examination, a CAT 
scan was performed in August 1997.  The initial CAT scan 
report noted that in contrast to a July 1993 report, the 
small bowel extended more inferiorly, and that the veteran 
had a right inguinal hernia.  However, that opinion was 
changed in November 1997, and a new reading of the CAT scan 
reflected that the veteran did not have a recurrent right 
inguinal hernia.  

The examiner who performed the November 1997 VA examination 
reviewed the claims file, noted both VA surgeries, and 
reviewed CAT scan reports.  He stated that there was no 
conclusive evidence that would reflect that the veteran had a 
recurrent right inguinal hernia at the time of the 
examination, although he did concede that the veteran had a 
visible bulge.  This, the examiner believed, was consistent 
with a tension-free mesh repair.  In a January 1998 addendum, 
the examiner stated that the 1994 surgery to repair what was 
then described as a recurrent hernia would not necessarily 
represent a worsening of the condition, but rather a 
recurrent condition.  Similarly, he did not consider the 
presence of the recurrent hernia to be an aggravation of the 
original condition.  In October 1997, the veteran sought 
further VA treatment for occasional discomfort.

In April 1998, the veteran was provided a hearing before an 
RO hearing officer.  The veteran related the events that led 
to him first seeking treatment, including discomfort.  The 
veteran testified that the VA surgeon who performed the first 
surgery, in 1990, did not explain what was going to be done, 
and that he did not place a mesh the first time.  The veteran 
further alleged that he had a "ven" hernia as a result of 
the surgery, and that at the time of his second surgery, he 
was informed that the first surgery was incorrect.  

The veteran sought further VA treatment for his complaints in 
April 1998.  The veteran complained of a right lower quadrant 
bulge, and the VA clinician noted the veteran's two previous 
surgeries.  While abdominal wall laxity was noted, there was 
no true hernia.

As a result of the August 1998 Board remand, the RO received 
June 1996 treatment records from Robert P. Nelson, M.D., in 
October 1998.  Dr. Nelson stated that the veteran had a 
ventral hernia, and that the first VA surgery was not a 
success.  While a ring was not present, a moderately thin 
wall was present.  Dr. Nelson did not suggest further action.  
A December 1999 VA treatment record also noted the veteran's 
complaints.

For the following reasons, the Board finds that the 
preponderance of the evidence is against this claim.  The 
veteran's central contention is the VA surgery performed in 
August 1990 was not successful, requiring further treatment.  
Even assuming without deciding that the veteran's 1990 
surgery was not successful, requiring the July 1994 surgery, 
this does not rise to additional disability.  In this regard, 
there is no evidence in the claims file that would reflect 
that the veteran currently has additional disability as a 
result of the August 1990 surgery.  Indeed, the veteran had 
an inguinal hernia prior to the August 1990 surgery, and 
there is no evidence that the veteran currently has an 
inguinal hernia.  The VA examiner who performed the November 
1997 VA examination and the January 1998 addendum did not 
find a current inguinal hernia, and even the veteran's 
private physician, Dr. Porter, did not find a ring upon 
examination.  

In addition, while the veteran may indeed have ventral 
hernia, as diagnosed by Dr. Porter, there is no evidence that 
would reflect that this is additional disability as a result 
from either VA surgery, or that it was not a necessary 
consequence.  Likewise, there is no evidence that the bulge 
now visible in his right lower quadrant represents additional 
disability.  In summary, the veteran has not submitted 
medical evidence to satisfy the initial requirement of 
additional disability.

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  The evidence is not 
in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1999).  


ORDER

Compensation for residuals of postoperative right inguinal 
hernia, to include a ventral hernia at the site of the 
incision is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

